 In the Matter of GEORGE RUTLEDGE Co.andUNITED CONSTRUCTIONWORKERS, UNITED MINE WORKERS OF AMERICACase No. 2-R-5483.-Decided June 1, 1945Mr. Harry B. Epstein,of New York City;-for the Company.Mr. Thomas F. Wilson,of Newark, N. J., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, United MineWorkers of America, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of employeesofGeorge Rutledge Co., Montclair, New Jersey, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before John J. Cuneo, Trial Examiner. Said hear-ing was held at Montclair, New Jersey, on May 14, 1945. The Companyand the Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues. The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYGeorge Rutledge Co. is a New Jersey corporation engaged in the manu-facture ofammunitionboxes at Montclair and Orange, New Jersey. During1944 the Company purchased raw materials valued in excess of $250,000,about 90 percent of which was shipped to it from ponlts outside the State62 N.1, R. 13, No. 39 10DECISIONS OF NATIONALLABOR RELATIONS BOARDof New Jersey. During the same period the Company sold products valuedin excess of $500,000, about 75 percent of which was shipped to pointsoutside the State of New Jersey.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited ConstructionWorkers, United Mine Workers of America, is alabor organization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 12, 1945, the Union requested the Company to recognize itas the exclusive collective bargaining representative of the Company'semployees. The Company refused this request until such time as the Unionis certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.oIV.THE APPROPRIATE UNITWe find, in agreement with the parties, that all production and, maiirte-nance employees at the Montclair and Orange, New Jersey, plants of theCompany, including watchmen, handlers, and trucking employees, butexcluding office employees, inspectors, superintendents, foremen, assistantforemen, and any other supervisory employees with authority to-hire, pro-inote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representationwhich hasarisen be resolved by means ofan electionby secretballot among theemployees in the appropriate unit who wereemployed duringthe pay-rollperiod immediately preceding the dateof the Direction of Election herein,subject to the limitationsand additions set forth in the Direction.The Company employs fiveto seven part-time workers on its night shiftwho work 20 to 30 hours weekly. Theyreceive substantially the same rateof pay as the regular employees performingsimilarwork.The parties agree' The Field Examiner reported that the Union presented 44 authorization cards.There areapproximately 84 employees in the appropriate unit. GEORGE RUTLEDGE CO.11that they should be eligible to vote in the election. Inasmuch as the part-timeemployees work on a regular schedule and under conditions comparable tothose of the regular employees, we conclude that they have a sufficientinterest in the selection of a bargaining representative to entitle them tovote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand' Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with George Rutledge Co., Mont-clair,New Jersey, an election by secret ballot shall be conducted as earlyas possible,but not later than thirty(30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theSecond Region,acting in this matter as agent for the National Labor Rela-tions Board,,and subject to Article III, Sections 10 and 11,of said Rulesand Regulations,among the employees in the unit found appropriate inSection IV,above, who were employed during the pay-roll period imme-diately preceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vacationon temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,to determine whetheror not they desire to be represented by United ConstructionWorkers,United MineWorkers of America, for the purposes of collective bargaining